Case: 13-10519     Date Filed: 07/21/2014   Page: 1 of 3


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 13-10519
                          ________________________

                D.C. Docket No. 8:10-cr-00258-EAK-MAP-3



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

versus

PATRICIA LEBRON,
a.k.a. Patricia Kumer,
PAUL GOGOLEWSKI,
JOHN W. LEBRON,

                                                Defendants - Appellants.

                          ________________________

                                No. 13-12054
                          ________________________

                 D.C. Docket No. 8:05-cr-00075-EAK-EAJ-1



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,
                 Case: 13-10519    Date Filed: 07/21/2014    Page: 2 of 3




versus

JOHN LEBRON,

                                                       Defendant - Appellant.

                             ________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (July 21, 2014)

Before WILSON, PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:

         In connection with their conspiracy to engage in loan and credit application

fraud, wire fraud, and wire fraud affecting a financial institution, John Lebron and

Paul Gogolewski appeal their sentences, and Patricia Lebron appeals her

conviction for wire fraud. On appeal, they argue:


         1. That the evidence was insufficient to sustain the jury’s conviction of

            Patricia Lebron for wire fraud affecting a financial institution (Count 7);

         2. That the district court erred by applying the U.S.S.G. § 3A1.1(b)

            vulnerable-victim enhancement to John Lebron’s offense level when

            calculating his guidelines range;

         3. That John Lebron’s sentence was substantively unreasonable; and


                                            2
              Case: 13-10519     Date Filed: 07/21/2014   Page: 3 of 3


      4. That the district court’s forfeiture money judgment in the amount of

         $353,400.00 was erroneous because it included the consideration of

         acquitted conduct (Count 7).

     Having thoroughly considered the briefs and the record, and after the benefit

of oral argument, we find no reversible error.

      Nevertheless, we note that the forfeiture money judgment incorrectly states

that Gogolewski was convicted on Count 7. Accordingly, we remand to the district

court for the limited purpose of correcting the forfeiture money judgment to state

that Gogolewski was convicted only on Count 6 of the Superseding Indictment.

      AFFIRMED IN PART; VACATED AND REMANDED IN PART TO

CORRECT APPELLANT GOGOLEWSKI’S FORFEITURE MONEY

JUDGMENT.




                                         3